314 S.W.3d 391 (2010)
Christopher DOREY, Appellant,
v.
Randy SIEMS, Respondent.
No. ED 93888.
Missouri Court of Appeals, Eastern District, Division One.
June 22, 2010.
Steve Koslovsky, Maryland Heights, MO, for appellant.
Jeffrey Weisman, Blake Hill, Co-Counsel Maryland Heights, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Christopher Dorey ("Appellant") appeals from the trial court's grant of summary judgment in his dispute with Randy Siems ("Respondent"). In his sole point on appeal, Appellant claims that the trial court erred in granting Respondent's motion for summary judgment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles *392 of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).